﻿When we Moslems open our statements by saying, "In the name of God, the Compassionate, the Merciful," we in fact renew a pledge before Allah, the Lord, to state the truth and to uphold justice, to advocate compassion within the framework of human relations - for mercy is the linchpin of brotherhood, human rights and co-operation towards progress.
It is on the premise of such a pledge by man before his Lord and by man to his Fellow human brothers that I address you now.
It gives me pleasure to express to you, Mr. President, on behalf of the Organization of the Islamic Conference (OIC), of which I have the honour to be the chairman during its fifth session, and in the name of the State of Kuwait, as well as on my own personal behalf, sincere congratulations on your election to preside over the forty-third session of the United Nations General Assembly.
Your election represents a responsibility entrusted to you at the outset of an era of global understanding when the world has made some genuine steps towards peace and co-operation. Yet further major breakthroughs are still required in order to address major long-standing universal problems. It is our hope that, by virtue of your personal skills, experience and the confidence we have all placed in you, further progress will he made.
You, Mr. President, belong to a friendly and beautiful country, Argentina, with whom my country, Kuwait, has amicable relations of co-operation and mutual respect. We do look forward to stronger ties between our two nations in larger and more diverse areas of co-operation, and we hope that you personally may perhaps be able to visit us in Kuwait sometime in the future as a dear guest.
I should also like to put on record our appreciation for the efforts made by the President of the forty-second session of the General Assembly, His Excellency Mr. Peter Florin, who demonstrated his deep commitment to the issues of international peace and co-operation as well as his outstanding capabilities and wealth of experience. I should like to recall here the close ties, based on mutual trust and respect, that exist between the German Democratic Republic and Kuwait in several expanding spheres.
The addition, we in Kuwait - along with those throughout the Arab and Islamic worlds - pay a tribute to the Secretary-General of the United Nations, His Excellency Mr. Javier Perez de Cuellar, for his constructive and sincere efforts in the causes of peace, as well as for his positive and forthcoming approach represented by his personal participation in international and regional meetings. His prudence and patience have been crucial to ensuring fruitful co-operation and reconciliation. We thus express to him and to his aides and representatives our deep appreciation.
This year, as the result of a tragic accident, the Organization of the Islamic Conference lost a staunch advocate of the Organization, our brother and friend the late General Modammad Zia Al-Haa, former President of the Islamic Republic of Pakistan. Tributes to his memory were paid and condolences were expressed in this Hall over the loss of General Sia Al-Haa and his companions. The late General, may his soul rest in peace, demonstrated remarkable leadership in steering his country, and in that framework he served as Chairman of the second session of the Organization of the Islamic Conference and presided over its Science and Technology Committee from its inception. General Zia Al-Haa tirelessly strived to close the ranks of the Moslem world and to defend the cause of Islam. On behalf of the OIC, I should like to take this opportunity to express our thanks for your noble expressions of sympathy for the late General, his family and his nation, and to extend once again our condolences to the families of all those who lost their lives in the tragic aircraft crash.
Mankind has attached high hopes to the United Nations ever since its creation, for it represents the supreme forum in which all the peoples of the world voice their aspirations and concerns about their problems. Within the framework of the United Nations system the wealthiest, most powerful and most advanced nations meet with the poorest, the weakest and the most vulnerable countries. The United Nations presence has been a major factor in preventing a third world war. We view the world Organization as a larger workshop for moulding and refining human brotherhood and international co-operation and as an instrument for dialogue and peaceful coexistence in lieu of confrontation.
That should prompt us all to enhance our support for the United Nations and its various organizations and agencies. However, although a multilateral system of this scale and with such a magnitude of responsibility may be in need of some review from time to time, such exercises of reform must not preclude sustained support and help for the United Nations system in order to ensure its ability to fulfil its obligations. We believe that the enhancement of the efficiency of the United Nations should go hand in hand with efforts to ensure its existence. 
Co-operation between the United Nations and the Organization of the Islamic Conference is based on a shared vision of goals and means, as well as on a common approach in addressing global and regional problems. We all believe in overall human unity, in human rights and in the dignity of the human person; we believe in the fact that the individual human being is at the centre of the human pursuit of advancement. All of us believe in common action towards peace and in respect for every people's right to self-determination, to establish its State on its national territory, and to choose its life-style without any external interference. 
The Organization of the Islamic Conference was established in 1969, following the criminal action committed against the Al-Aqsa mosque in Al-Quds Al-Sharif, the holy Arab city of Jerusalem; it reflected the modern Islamic awakening; it manifested the rejection of aggression and terrorism; and it expressed the wish to join a world march towards civilized progress.
The fifth Islamic summit, to which Kuwait  as honoured to act as host in January 1987, adopted a set of resolutions that both reaffirmed earlier resolutions and responded to the most recent world-wide developments with international and regional implications.
States members of the Organization of the Islamic Conference are ever seeking co-ordinated action both within the organization and outside it on the basis of respect for the sovereignty of nations and regional co-operation. Two examples are the Co-operation Council for the Arab States of the Gulf and broader co-operation within the framework of the League of Arab States. We also maintain ties of co-operation with the Movement of Non-Aligned Countries, the Organization of African Unity, the European Community, the big Powers and, indeed, the entire world community in the United Nations and its agencies.
These are bridges we should like to see widened and made more effective, and in all our endeavours in this connection we recognize that we live in a world of ever-changing international relations whose diverse cultural Focal points vary in their scope and impact. Given that diversity, coexistence and co-operation on the basis of mutual respect is imperative. It has therefore become essential that each and every civilization view other cultures through a more tolerant and objective pr ism.
Among the most significant trends in today's international life is the recent move by the two super-Powers towards mutual understanding; this has resulted in agreement on a reduction in the arsenal of nuclear weapons. That agreement is all the more significant in the light of its having been proven that the use of nuclear weapons could lead to massive loss of human life. Moreover, the super-Power accord coincided with the defusing of several complex international crises. 
I wish here to pay tribute to the peoples of the United States and the Soviet Union for the breakthroughs achieved by the United States President, Mr. Ronald Reagan, and the Soviet leader, Mr. Mikhail Gorbachev.
Smaller nations view this rapprochement with great optimism and now cherish fresh hope that the new understanding will in time have a positive effect on the long-awaited just solution of their own problems with a view to attaining their legitimate rights. 
I turn now from East-West relations to North-South issues. The single most important question here is foreign debt and the mounting debt-servicing burden. This problem, in its current magnitude, has come to impede and severely restrict development. It is also being used as a tool to exert pressure on the South in an attempt to secure its raw materials at depressed prices while selling to the countries of the South the North's manufactured goods and cereals at constantly rising prices. This results in an ever-widening gap between the two groups.
Furthermore, by exporting the vulnerability of the poor - and in some cases by tendering up-front payments without due regard for the value of the human being of the South - some industrial enterprises of certain countries of the North have maliciously used places within the national territory of a number of poor nations of the South as dumping grounds for nuclear and toxic wastes without taking effective precautions. In certain cases, in fact, dumping took place without the knowledge of the Governments concerned and without any regard for the most fundamental human rights, including that of the physical safety of present and future generation.
This whole problem can be pondered in the form of single question: Why is all this tremendous pursuit necessary? It is hard enough for us in the South to cope with natural disasters, including long droughts, devastating floods and epidemics that dominate the world news. But unfortunately our friends in the North choose to aggravate our problems by creating additional plagues that destroy our ecological system and our human resources and undermine our ability to move forward towards a better future.
In this connection, I should like to take this opportunity to outline a three-point plan of action:
First, we call upon creditor nations to meet to examine the question of writing off the interest due on their loans to the debtor countries. This should be coupled with giving up a portion of the loan principal due from the poorest group of debtor nations. Kuwait, as a creditor country, stands ready to attend such a meeting and is willing to comply with whatever resolutions might be adopted in this respect. In our view, such an initiative represents a far better approach to addressing the matter in a more practical and effective way than leaving it to be resolved on the basis of the demands of the debtors. It also has merit in view of the divergent views of the creditors themselves. We believe that, if carried out, this proposal would benefit the debtor countries by helping them implement their development projects, and would have a broad positive impact on economic and social activities in both creditor and debtor countries.
Secondly, we call on the International Monetary Fund and the World Bank to reconsider their stringent conditions affecting States seeking development assistance from them. We call for amendments introducing greater flexibility and taking the humanitarian factor more into account, both to reflect differences among States and to suit the conditions prevailing in debtor nations. Ultimately, this would strengthen their development efforts. 
Therefore, we call for expansion and regulation of North-South scientific and technical assistance. Human resource development in this context is extremely important, for without it mathematical statistics lose much of their significance. Eventually, this will lead to concerted efforts at short-term and long-term conservation of natural and human resources. It will reinforce action to combat pollution and promote and expand development plans. Thus, science will be used once more as a tool for rehabilitation, construction and progress rather than as an instrument of destruction and decadence.
The inhabitants of the North and of the South are in fact brothers who just happen to live in different places; they all live within the framework of a single human family. Civilized co-operation is a most desirable -convergence of North and South and should presage the dawn of a new era of genuine universal brotherhood.
If some of us continue to speak of the natural resources of some countries in the South and to the world's oil producing areas, we must remember these basic facts; that oil is a non-renewable natural resource; that scientific research for alternatives to oil continues unabated; and that the use of oil is but one phase in the long history of energy. Therefore, the most promising hope for the oil-producing countries lies in the constant improvement of the scientific and technical capabilities of present and future generations, for true wealth is found in the human intellect, which lends itself to infinite expansion and refinement.
Through science and co-operation in the framework of a new international economic and humanitarian order, we all hope that with help from Allah the Almighty we shall be able to defeat poverty and starvation and shall be better prepared to confront changes in the physical world and to make increasing contributions towards global intellectual innovation. That is the real insurance policy for generations to come. 
As we look forward to the establishment of a new economic and humanitarian order, it is the duty of us all to co-operate in combating the terrorism that has mushroomed in various places, regardless of its causes, methods or goals. Vie should work together to enforce proper effective legislation against terrorism so innocent human lives do not become a commodity subject to bargaining under threat or blackmail or in the context of unjust commercial transactions.
We in Kuwait are in the forefront of the community of nations when it corner to condemning terrorism. We have suffered from that plague and have managed, with the help of Allah the Almighty and with the solidarity of the Kuwaiti people, to withstand its evils. When a Kuwaiti civilian jetliner was hijacked last April, the international community rendered its support to us, which strengthened oar will and determination to weather the storm. We acknowledge that help with deep gratitude and appreciation.
But we must draw a clear line between oppressive terrorism carried out openly or covertly by individuals, groups and States on the one hand, and, on the other hand, the legitimate right to self-defence and national defence and resistance against suppression and oppression, as provided for in universal covenants and international law.
That brings me to the issue of human rights. The Universal Declaration of Human Rights is the most remarkable achievement of the United Nations system. But it is too often tarnished by acts of aggression. Therefore, the Universal Declaration of Human Rights must be scrupulously preserved and protected by the double power of conscience and the force of law.
Despite all the efforts of the international community and the elaborate covenants adopted by the United Nations in accordance with the Universal Declaration of Human Rights, and despite the universal consensus on the need to promote human dignity, we still feel the presence in certain places of a force coming against the tide of history. This takes the form of attempts to usurp the rights of others and to commit unjust acts against them.
This has created problems that we hope will be justly resolved so human energy can be mobilized for co-operation and building rather than for waste and conflict.
It has been the lot of the Islamic world to see within its lands a number of burning crises, most recently the Iran-Iraq war, the question of Palestine, the internal strife within Lebanon and acts of aggression against it, and the problem of Afghanistan.
The world has welcomed the acceptance by the Islamic Republic of Iran of Security Council resolution 598 (1987), which had been accepted earlier by sisterly Iraq, and the declaration of a cease-fire are the start of negotiations, which we hope will remain on course until all obstacles are cleared and the desired goals achieved. Resolution 598 (1987), in its paragraph 8, requests the Secretary-General of the United Nations to examine, in consultation with the States of the region, measures to enhance the security and stability of the region. The Co-operation Council for the Arab States of the Gulf always welcomes co-operation with the United Nations, as well as with Iraq and Iran, to restore security and a just peace to the Gulf region and to ensure freedom of navigation for all. The Council is in constant touch with the Secretary-General of the United Nations, as well as with the patties concerned.
The eight-year war, with all its sacrifices, has provided yet another proof that no matter how long hostilities might last, the belligerents will eventually have no option but coexistence, good-neighbourliness and co-operation in promoting life, while showing respect for the national sovereignty and independence of every State, and for the system of government it has chosen for itself. The peace sought warrants sincere efforts, free of any side issues that cannot be substantiated by concrete evidence, for to raise such side issues would be to create obstacles that would impede the long-awaited peace for which we have all been yearning and divert attention from the acts of aggression committed against a defenceless people by the Israeli entity in utter disregard of human rights and international norms and instruments.
The Palestinian uprising, with all the suffering involved and its noble goals, is a subject of daily discussion in the international mass media. The Palestinians are defending their land right there on their own soil: they did not leave their homes to fight against anyone. The Palestinian uprising represents the 40-yeat-long pursuit of a legitimate right.
I now address peoples and friends represented in this Hall, and ask them: did you not fight for your independence and drive invading armies out of your  territory? Did you not engage in secret and open resistance and attain your independence by virtue of your valour? Is it then surprising that youth, women and children with virtually nothing at their disposal but the mere stones of their land should use them to demand their legitimate rights and to reject life in their homeland under Israeli oppression and brutalities?
All the Palestinian people is demanding is its independent state on its own land, with its capital in Jerusalem, under the leadership of the Palestine Liberation Organization (PLO), its sole legitimate representative.
All sitting in this Hall have a homeland and a house to live in. We all carry passports and know where to be safe following our meetings here; we all look forward to being happy with our families at the end of the day. The Palestinian people demands nothing more than we all have.
I should like to put on record our appreciation for the position taken by the European Community on the Middle East problem. The Community's approach is based on dialogue with all the peace-seeking parties. Accordingly, the socialist group within the European Community invited brother Yasser Arafat, Chairman of the Executive Committee of the PLO, to address the European Parliament early this month. It also provided him with an opportunity to meet and deliberate with senior Community officials.
It is our hope that, similarly, fresh and favourable winds will blow across the Atlantic Ocean and reach the New World, which we hope will be able to pay more heed to the righteous Palestinian voice and to demonstrate open-mindedness and tolerance in dialogue with Palestinian intellectuals and legitimate representatives, and to express in stronger terms its condemnation of the Israeli atrocities against the Palestinians. We look forward to the time when fie issue of human rights is raised to its proper status, when human rights are a haven built on solved cock and not subject to election campaigns and promises made in pursuit of victory in an election year - promises made even at the expense of justice for other peoples and their right to self-determination.
France gave as a gift to the New World the Statue of Liberty, which stands as a symbol of hope for newcomers, We hope the torch atop that statue will continue to burn in the minds and hearts of men and women and not lose its lustre by becoming a mere historic site lacking real meaning as a source of inspiration.
With regard to Lebanon, one of the bitter results of the Israeli invasion of that land is the current turbulent situation there, which has fuelled violent religious, factional and regional conflicts.
The wholesome life of our brothers and sisters in Lebanon stands no chance of continuity without national unity and coexistence among all Lebanese factions. Lebanon's future must be determined entirely by the Lebanese themselves. The occupation forces of the Israeli entity must withdraw from the Lebanese territory they occupy under the pretext of security invoked to justify any act of aggression and expansion.
If some positive steps have been taken towards resolution of the Afghanistan issue, the compliance by all parties concerned with the terms and conditions of the agreement reached represents the right approach and will guarantee a safer and more secure future in which the people of Afghanistan will determine their way of life and the nature of their relations with their neighbours, of their own free will and without pressure from outside.
In the same spirit we welcome the recent steps taken in Namibia and Angola, We hope that the efforts being made will be sustained until Namibia attains free and independent statehood under the leadership of the South West Africa People's Organization (SWAPO), 
The Pretoria Government, however, continues to live under the illusion of racial superiority that has been unanimously condemned by the scientific and religious communities, as well as by international organizations that defend freedom of conscience against injustices and gross violations of human rights of the kind committed by Pretoria.
The repulsive racial discrimination laws currently enforced by the Government of South Africa flout the dignity of the African person in his native homeland and deny him his historic and de facto rights. The body of apartheid laws must be annulled. We maintain that legitimate rights must sooner or later be attained.
At this point we should like to join all those throughout the world calling for the freedom of the African national Leader Nelson Mandela, who valiantly struggles for the right of his fellow countrymen to achieve national dignity, and for that reason suffers oppression and the harshness of gaol.
From this rostrum, we salute that hero and other freedom fighters everywhere in the world”. We want to reassure them and to tell them of our confidence that there will be a better tomorrow and the sun of freedom will shine, and vicious oppressors will never stop that from happening.
It is our hope that stability will prevail in South-East Asia and between the two Koreas, as well as in the Caribbean region, and that East and West, North and South will work together to build the desired economic and humanitarian system.
Regardless of the origins of the regional conflicts I have mentioned, it is the human being who ignites the spark of war. It is also the human being who is the fuel of war. In the final analysis, war represents the ultimate violation of human rights. Thus, ending any war represents a major victory for the cause of those rights. 
I have come here to convey to the Assembly greetings of peace from over 1,000 million Moslems living in all corners of the globe. We come extending a hand of brotherhood in the hope that present and future generations of mankind will enjoy increased prosperity, harmony, co-operation and peace.
Each and every large human community, Muslim or otherwise, has its own problems and its awn aspirations. We have come here to co-operate with members in addressing our common problems and in seeking fulfilment of our common aspirations.
In conclusion, I should like to pay tribute to the General Assembly and the Security Council for all the resolutions and decisions they have adopted in order to reaffirm legitimate rights and to open doors to reconciliation and peace.
To you, Mr. President, and to the Secretary-General of the United Nations and his staff, we should like to express our thanks and appreciation for all the efforts that have been made and continue to be made in the interest of peace and for the settlement of conflicts and disputes by means of wisdom and dialogue.
Tribute is also due to the world mass media for focusing attention on human-rights issues. Special mention should be made of the media's live coverage of the Palestinian uprising and the resistance to racial discrimination in South Africa.
To all distinguished representatives and guests present here, I should like to extend thanks on behalf of the Islamic world and in the name of Kuwait and in my own name for their kind attention.
May I ask all members to convey to their respective Governments and peoples our sincere greetings and appreciation.
I, for my part, shall convey to my people in the Islamic and Arab world, as well as in Kuwait, the sentiments of friendship and welcome I have received from you. God bless you and may He bring peace, mercy and grace upon all of you.
